Mr. Presiding Justice Baume delivered the opinion of the court. On a trial before a justice of the peace the defendant was found guilty by a jury of unlawfully keeping open a tippling house, or other place where liquor was-sold or given away, on the first day of the week, commonly called Sunday, contrary to the form of the statute, etc., and his fine was fixed by the jury at' $30. From the judgment entered upon such verdict defendant prayed an appeal to the circuit court where upon a trial by jury he was found guilty in manner and form as charged in the complaint, and thereafter the defendant was sentenced by the court to pay a fine of $25, together with the costs of prosecution. Defendant prosecutes a further appeal to this court. No brief has been filed by the prosecution. Waiving all other questions in the case, which questions we do not deem it necessary to discuss, the judgment must be reversed because of the action of - the trial court in refusing to permit the jury to fix the fine, and in fixing the fine upon the verdict, finding the defendant guilty. Upon a trial of a criminal case in the circuit court on appeal from a justice of the peace, where the jury finds the defendant guilty they are required to fix the amount of the fine, and the court is without authority so to do. Rev. Stat. 1908, chap. 79, par. 174; Summers v. The People, 29 Ill. App. 170; Holland v. The People, 132 Ill. App. 449. The judgment is reversed and the cause remanded. jReversed and remanded.